DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
 
Response to Arguments
In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 10/21/2022, with respect to the rejection(s) of claim(s)1-7, 9-17, and 19-22, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lorenzen (US 20150279122 A1) in view of, where applicable, the previous reference(s). Lorenzen (US 20150279122 A1) resolves the deficiencies of the previous reference(s). While Lorenzen ultimately teaches detecting road events, such as braking maneuvers which may be hazardous, for toll collection, instead of direct notification or dispatching, the methods and results are similar for directing traffic away from road events.
	

Allowable Subject Matter
Claims 10 – 12, and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The specifics of the claimed limitations such as after receiving a third report, “responsive to determining that the road event maximum relative time constraint has passed without receiving another report within the maximum relative location constraint of the third location, discarding the third report”, and upon receiving the third and fourth report “responsive to determining that the third report and fourth report meet the road event maximum relative time constraint, that the first, second, third, and fourth locations meet the maximum relative location constraint, and that the first, second, third, and fourth reports meet a road condition maximum relative time constraint…” transmitting or storing a notification, distinguishes over the closest prior art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 7, 9, 13-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorenzen (US 20150279122 A1), in view of Stenneth et al. (US 20150344038 A1), hereinafter Stenneth.

Regarding claim 1, Lorenzen teaches a method for detecting and responding to dangerous road events and conditions ([0088] “evaluate a traffic event in a simple way to determine whether it is regular or irregular, in order to detect, where appropriate, an exceptional traffic event (braking maneuver, short inter-vehicle distance, stop, air pollution) as a function of the evaluation result”), the method comprising:
	receiving, at a computing device, a first report including a first location indication associated with a first location of a first vehicle ([0091] “data of the first detection comprise, in addition to the first event data, first chronological data and location data and data of the second detection in addition to the second event data comprise second chronological data and location data”) and a first vehicular acceleration indication associated with a first detected acceleration of the first vehicle at the first location ([0089] “The method according to the invention preferably provides that the first vehicle and the second vehicle each have at least one sensor device (inter-vehicle distance sensor, speed sensor, acceleration sensor, particle sensor and/or pollutant sensor) which is functionally identical or structurally identical to that in the respective other vehicle and which acquires the respective comparable data of the same measurement variable (inter-vehicle distance, speed, acceleration, particle concentration, concentration of pollutants) which is representative of at least one predefined traffic situation”);
	receiving, at the computing device, a second report including a second location indication associated with a second location of a second vehicle, different from the first vehicle ([0091] “data of the first detection comprise, in addition to the first event data, first chronological data and location data and data of the second detection in addition to the second event data comprise second chronological data and location data”), and a second vehicular acceleration indication associated with a second detected acceleration of the second vehicle at the second location ([0089] “The method according to the invention preferably provides that the first vehicle and the second vehicle each have at least one sensor device (inter-vehicle distance sensor, speed sensor, acceleration sensor, particle sensor and/or pollutant sensor) which is functionally identical or structurally identical to that in the respective other vehicle and which acquires the respective comparable data of the same measurement variable (inter-vehicle distance, speed, acceleration, particle concentration, concentration of pollutants) which is representative of at least one predefined traffic situation”); and
	responsive to determining, by the computing device, that the first detected acceleration of the first vehicle exceeds a first acceleration threshold amount, that the second detected acceleration of the second vehicle exceeds a second acceleration threshold amount ([0087] the first vehicle or a plurality of first vehicles and the second vehicle each have a vehicle device with a sensor device, wherein the sensor device acquires in each case at least one measured value of a measurement variable which is representative of an exceptional traffic event, and the vehicle device compares the acquired measured value with a limiting value for this measurement variable, in order to detect the exceptional traffic event of the exceeding or undershooting of this limiting value by the measured value, and to generate data of this detection. The event being from the acceleration sensor of p. 89, [0089] “The method according to the invention preferably provides that the first vehicle and the second vehicle each have at least one sensor device (inter-vehicle distance sensor, speed sensor, acceleration sensor, particle sensor and/or pollutant sensor) which is functionally identical or structurally identical to that in the respective other vehicle and which acquires the respective comparable data of the same measurement variable (inter-vehicle distance, speed, acceleration, particle concentration, concentration of pollutants) which is representative of at least one predefined traffic situation”) , that the first report and second report meet a road event maximum relative time constraint relative to one another that is equal to or less than 30 seconds ([0187] “Here, the processor 253 is designed, in particular, to determine whether the time information of the data elements B of the data records are similar to one another in such a way that their time intervals with respect to one another are shorter than 30 seconds”), and that the first location in the first report and the second location in the second report meet a maximum relative location constraint relative to one another ([0062] “it is possible to state that the collection of a toll relating to the second vehicle preferably takes place when the evaluation of the first locations of first detections of an exceptional traffic event of the first vehicles and of the second location of the second detection of an exceptional traffic event of the second vehicle reveals that the first locations are contained, together with the second location, in a predefinable spatial region”):
	
	wherein determining that the first report and the second report meet the road event maximum relative time constraint relative to one another that is equal to or less than 30 seconds comprises one of (i) determining that a timestamp generated by the respective first and second vehicles and included in the respective first and second reports are within 30 seconds of one another  ([0187] “Here, the processor 253 is designed, in particular, to determine whether the time information of the data elements B of the data records are similar to one another in such a way that their time intervals with respect to one another are shorter than 30 seconds”. [0178] “B represents a time of the detection report which is received by the clock 254 a”), and (ii) determining that a timestamp of receipt of the respective first and second reports from the respective first and second vehicles generated at the computing device or other same intervening network device between the computing device and the vehicles are within 30 seconds of one another.

	Lorenzen does not teach one of (i) transmitting, by the computing device, a notification to a dispatch console indicative of a potential dangerous road event near the first and second locations, and (ii) transmitting, by the computing device, a dispatch request to a response vehicle instructing the response vehicle to respond to the potential dangerous road event near the first and second locations; 

	Stenneth teaches one of (i) transmitting, by the computing device, a notification to a dispatch console indicative of a potential dangerous road event near the first and second locations ([0026] “the notification message may be transmitted. The notification message may be transmitted to any recipient. In an embodiment, the notification message may be transmitted to a server as described below with respect to FIGS. 4 and 6. In an embodiment, the notification message may be transmitted to other vehicles and/or mobile devices. The notification message may be transmitted to other vehicles and/or mobile devices directly, or the notification message may be transmitted to a server and then transmitted to the other vehicles and/or mobile devices. In an embodiment, the notification message may be transmitted to vehicles which may be affected by the dangerous driving event which the notification message is based on”), and (ii) transmitting, by the computing device, a dispatch request to a response vehicle instructing the response vehicle to respond to the potential dangerous road event near the first and second locations; 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to transmit the dangerous event to a dispatch console as taught by Stenneth in determining the road event of Lorenzen. One of ordinary skill in the art would have been motivated to notify vehicles which may be affected by the dangerous event (Stenneth [0026]).

Regarding claim 2, Lorenzen in view of Stenneth teaches the method of claim 1.
	Lorenzen further teaches wherein the first report includes a first unique identifier identifying one of the first vehicle and a wireless device associated with the first vehicle ([0178] “a first data record which comprises data elements A, B, C and D, of which … D represents information as to the fact that this detection report was produced by the second vehicle”), wherein the first location indication is a geographic location of the first vehicle at a time the acceleration of the first vehicle exceeded the first acceleration threshold amount ([0091] “data of the first detection comprise, in addition to the first event data, first chronological data and location data and data of the second detection in addition to the second event data comprise second chronological data and location data”), and a detected value of the acceleration of the first vehicle exceeding the first acceleration threshold amount ([0089] “The method according to the invention preferably provides that the first vehicle and the second vehicle each have at least one sensor device (inter-vehicle distance sensor, speed sensor, acceleration sensor, particle sensor and/or pollutant sensor) … which is representative of at least one predefined traffic situation. The method according to the invention preferably provides that the first detection by the first vehicle is produced as a result of a comparison of at least one measured value acquired by at least a first sensor device of the first vehicle of at least one first measurement variable which is representative of at least a first predefined traffic situation with a limiting value for the first measurement variable in the case of the event of the undershooting or the exceeding of the limiting value by the measurement value”).

Regarding claim 3, Lorenzen in view of Stenneth teaches the method of claim 2.
	Lorenzen further teaches wherein the second report includes a second unique identifier identifying one of the second vehicle and a wireless device associated with the second vehicle ([0179 “to detect automatically the occurrence of an exceptional traffic event for the second vehicle 25 (S16 in FIG. 3) and to generate in this respect a second data record which comprises data elements A, B, C and D, of which A represents the traffic event justification of the undershooting of the inter-vehicle distance, and B, C and D represent the abovementioned information”), wherein the second location indication is a geographic location of the second vehicle at a time the acceleration of the second vehicle exceeded the second acceleration threshold amount  ([0091] “data of the first detection comprise, in addition to the first event data, first chronological data and location data and data of the second detection in addition to the second event data comprise second chronological data and location data”), and a detected value of the acceleration of the second vehicle exceeding the second acceleration threshold amount ([0089] “The method according to the invention preferably provides that the first vehicle and the second vehicle each have at least one sensor device (inter-vehicle distance sensor, speed sensor, acceleration sensor, particle sensor and/or pollutant sensor) … which is representative of at least one predefined traffic situation. The method according to the invention preferably provides that the first detection by the first vehicle is produced as a result of a comparison of at least one measured value acquired by at least a first sensor device of the first vehicle of at least one first measurement variable which is representative of at least a first predefined traffic situation with a limiting value for the first measurement variable in the case of the event of the undershooting or the exceeding of the limiting value by the measurement value”).


Regarding claim 7, Lorenzen in view of Stenneth teaches the method of claim 1.
	Lorenzen further teaches wherein, responsive to determining that the first report and second report meet a road event maximum relative time constraint, and that the first location and the second location meet a maximum relative location constraint ([0187] “Here, the processor 253 is designed, in particular, to determine whether the time information of the data elements B of the data records are similar to one another in such a way that their time intervals with respect to one another are shorter than 30 seconds”. [0178] “B represents a time of the detection report which is received by the clock 254 a”), ([0062] “it is possible to state that the collection of a toll relating to the second vehicle preferably takes place when the evaluation of the first locations of first detections of an exceptional traffic event of the first vehicles and of the second location of the second detection of an exceptional traffic event of the second vehicle reveals that the first locations are contained, together with the second location, in a predefinable spatial region”):
	storing, by the computing device, the indication of the potential dangerous road event near the first and second locations ([0048] “a vehicle may receive a notification message and analyze the header of the notification message for location data. If the location data indicates that the location of the dangerous event is not within a concerned proximity to the receiving vehicle, the message may be disregarded. Alternatively, the message may be stored by the receiving vehicle until an intended path of the receiving vehicle indicates that the receiving vehicle will be in the proximity of the dangerous driving event location”) along with timestamps associated with times in which the first and second respective reports were received by one of the computing device and another electronic device in a same infrastructure network as the computing device ([178] “to generate in respect thereof a first data record which comprises data elements A, B, C and D, of which A represents the traffic event justification of the undershooting of the limiting speed, B represents a time of the detection report which is received by the clock 254 a, C represents an angular orientation of the second vehicle 25 with respect to a reference direction, received by the compass 254 b, and D represents information as to the fact that this detection report was produced by the second vehicle, and to store this first data record in the program and operating data memory 253 a”. [0179]  “generate in this respect a second data record which comprises data elements A, B, C and D, of which A represents the traffic event justification of the undershooting of the inter-vehicle distance, and B, C and D represent the abovementioned information, and to store this second data record in the program and operating data memory“).

Regarding claim 9, Lorenzen in view of Stenneth teaches the method of claim 1.
	Lorenzen further teaches wherein the maximum relative location constraint is equal to or less than 100 meters ([0062] “it is possible to state that the collection of a toll relating to the second vehicle preferably takes place when the evaluation of the first locations of first detections of an exceptional traffic event of the first vehicles and of the second location of the second detection of an exceptional traffic event of the second vehicle reveals that the first locations are contained, together with the second location, in a predefinable spatial region”. A predefinable spatial region is understood as a range, and would overlap with the range of less than 100 meters. The Examiner finds no criticality in the specification for 100m or less, therefore these ranges are understood as equivalent).

Claims 13, 14, 15, and 16 are the computing device comprising: one or more transceivers (Lorenzen [0174] “a transmitting and receiving antenna 251”); a data store (Lorenzen [0174] “a program and operating data memory 253”); and one or more electronic processors (Lorenzen [0174] “a processor 253”), for computing the method of claims 1, 2, 3, 5, and 7 respectively. The limitations are substantially the same, therefore the claims are rejected for the same reasons.

Claim 20 a non-transitory computer readable memory  (Lorenzen [0174] “a program and operating data memory 253”) that when executed performs claim 1. The limitations are substantially the same, therefore the claim is rejected for the same reasons.

Regarding claim 19, Lorenzen in view of Stenneth teaches the computing device of claim 13.
	Lorenzen teaches wherein the maximum relative location constraint is equal to or less than 100 meters ([0062] “it is possible to state that the collection of a toll relating to the second vehicle preferably takes place when the evaluation of the first locations of first detections of an exceptional traffic event of the first vehicles and of the second location of the second detection of an exceptional traffic event of the second vehicle reveals that the first locations are contained, together with the second location, in a predefinable spatial region”. A predefinable spatial region is understood as a range, and would overlap with the range of less than 100 meters. The Examiner finds no criticality in the specification for 100m or less, therefore these ranges are understood as equivalent).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorenzen in view of Stenneth and Snyder et al. (US 9767625 B1) hereinafter Snyder.

Regarding claim 4, Lorenzen in view of Stenneth teaches the method of claim 1.

	Lorenzen does not specifically teach wherein the first acceleration threshold amount and the second acceleration threshold amount are the same, and is in the range of 1.5-8 m/s2.

	Stenneth teaches wherein the first acceleration threshold amount and the second acceleration threshold amount are the same (Stenneth [0045] shows using acceleration amounts to determine road events and [0028] shows multiple vehicles would use the same reporting criteria)
	
	Lorenzen and Stenneth does not teach is in the range of 1.5-8 m/s2.
	
	Snyder teaches is in the range of 1.5-8 m/s2 (Col. 14 l. 32 ‘“deceleration”:0.33’ and Col. 14, ll. 62-63 “deceleration Threshold the difference in speed should be below. Units may be G = 9.81 m/s.sup.2”.   It is understood that .33Gs is in the range of 1.5-8 m/s2).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the acceleration threshold to detect an event as taught by Snyder in detecting acceleration events in the method of Lorenzen and Stenneth. One of ordinary skill in the art would have been motivated in order to “confirm the accident based on the change in speed of the vehicle 210 being greater than a threshold (e.g., indicating a hard stop or deceleration) and the GPS coordinates of the vehicle after the hard stop or deceleration falling within a certain radius of the location of the hard stop or deceleration for a particular length of time (e.g., thirty seconds)” (Snyder Col. 14, ll. 17-25).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorenzen, in view of Stenneth and Lancaster et al. (GB 2489655 A), hereinafter Lancaster.

Regarding claim 5, Lorenzen in view of Stenneth teaches the method of claim 1.
	 Lorenzen further teaches wherein, responsive to determining that the first report and second report meet a road event maximum relative time constraint ([0187] “Here, the processor 253 is designed, in particular, to determine whether the time information of the data elements B of the data records are similar to one another in such a way that their time intervals with respect to one another are shorter than 30 seconds”. [0178] “B represents a time of the detection report which is received by the clock 254 a”), and that the first location and the second location meet a maximum relative location constraint ([0062] “it is possible to state that the collection of a toll relating to the second vehicle preferably takes place when the evaluation of the first locations of first detections of an exceptional traffic event of the first vehicles and of the second location of the second detection of an exceptional traffic event of the second vehicle reveals that the first locations are contained, together with the second location, in a predefinable spatial region”);
	
	Lorenzen does not teach transmitting, by the computing device, the notification to the dispatch console indicative of the potential dangerous road event near the first and second locations for dispatch of proper vehicles or responders to remedy the dangerous road event or condition.

	Lancaster teaches transmitting, by the computing device, the notification to the dispatch console indicative of the potential dangerous road event near the first and second locations for dispatch of proper vehicles or responders to remedy the dangerous road event or condition (Fig. 3; 78 “Feedback potential blackspot to road planners”. p. 10, ll. 32 – p11, ll. 3 “The incident data for a plurality of vehicles is analysed to identify areas with high occurrences of incidents in approximately the same location along a road. If a sufficient number of incidents occur, this suggests that drivers are taking evasive manoeuvres, such 35 as hard braking, to avoid having accidents. This location data, suggesting potential accident black spots, is can then used to improve driver safety. For example, at step 78 this data can be used by road planners to identify stretches of road where modifications to the road could improve driver safety”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to dispatch the information to planners responsible for fixing road hazards in method of Lorenzen. One of ordinary skill in the art would have been motivated as “to identify stretches of road where modifications to the road could improve driver safety” (Lancaster p.3 ll. 1-3).

Claim 6, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorenzen in view of Stenneth and Krasner et al. (US 20070167147 A1) hereinafter Krasner.

Regarding claim 6, Lorenzen in view of Stenneth teaches the method of claim 1.
	 Lorenzen teaches wherein, responsive to determining that the first report and second report meet a road event maximum relative time constraint, and that the first location and the second location meet a maximum relative location constraint ([0062] “it is possible to state that the collection of a toll relating to the second vehicle preferably takes place when the evaluation of the first locations of first detections of an exceptional traffic event of the first vehicles and of the second location of the second detection of an exceptional traffic event of the second vehicle reveals that the first locations are contained, together with the second location, in a predefinable spatial region”):
	Lorenzen does not teach transmitting, by the computing device, the dispatch request to the response vehicle instructing the response vehicle to respond to the potential dangerous road event near the first and second locations, wherein the response vehicle is a selected response vehicle out of a plurality of response vehicles determined to be nearest the first and second locations.

	Krasner teaches transmitting, by the computing device, the dispatch request to the response vehicle instructing the response vehicle to respond to the potential dangerous road event near the first and second locations, wherein the response vehicle is a selected response vehicle out of a plurality of response vehicles determined to be nearest the first and second locations ([0083 “the position of the vehicle at the time of the event, the position of the mobile device at the time of the event, and the current position of the mobile device are provided. This information may be useful in determining the nearest emergency personnel to dispatch; it may also be helpful to the dispatched personnel for locating the accident”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to dispatch a request to the nearest response vehicle as taught by Krasner in detecting road events in the method of Lorenzen. One of ordinary skill in the art would have been motivated in order provide a quick response to a hazardous situation.

Claim 17 is the computing device for computing the methods of claim 6. The limitations are substantially the same therefore claim 17 is rejected for the same reasons as claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668